                                                          1   ABELSON HERRON HALPERN LLP
                                                          2
                                                                 Marc D. Halpern (State Bar No. 216426)
                                                                 Vincent H. Herron (State Bar No. 172290)
                                                          3      Douglas J. Brown (State Bar No. 248673)
                                                          4
                                                              600 West Broadway, Suite 1060
                                                              San Diego, California 92101
                                                          5   Telephone: (619) 618-7000
                                                          6   Facsimile: (619) 618-7001
                                                              mhalpern@abelsonherron.com
                                                          7   vherron@abelsonherron.com
                                                          8   dbrown@abelsonherron.com

                                                          9   Attorneys for Plaintiff
                                                         10   Niagara Bottling, LLC
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11   MOUND COTTON WOLLAN & GREENGRASS LLP
                                                                 Jonathan Gross, State Bar No. 122010
            2200 P OWELL S TREET S UITE 1050




                                                         12
              E MERYVILLE , C ALIFORNIA 94608




                                                                 Lawrence Hecimovich, State Bar No.129688
                                                         13   2200 Powell Street, Suite 1050
                                                         14   Emeryville, California 94608
                                                              Telephone: (510) 900-9371
                                                         15   Facsimile: (510) 900-9381
                                                         16   jgross@moundcotton.com
                                                              lhecimovich@moundcotton.com
                                                         17

                                                         18   Attorneys for Defendant
                                                              Zurich American Insurance Company
                                                         19
                                                                                    UNITED STATES DISTRICT COURT
                                                         20
                                                                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                         21
                                                                                             EASTERN DIVISION
                                                         22
                                                              Niagara Bottling, LLC,                     Case No. 5:19-CV-00113- PA (KKx)
                                                         23
                                                                           Plaintiff,                    STIPULATED PROTECTIVE ORDER
                                                         24
                                                                    v.
                                                         25
                                                              Zurich American Insurance Company,
                                                         26
                                                                           Defendant.
                                                         27

                                                         28
                                                                                                         1
                                                                           STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1   1.    PURPOSES AND LIMITATIONS
                                                          2         Discovery in this action is likely to involve production of confidential,
                                                          3   proprietary, or private information for which special protection from public
                                                          4   disclosure and from use for any purpose other than prosecuting this litigation may be
                                                          5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                                                          6   the following Stipulated Protective Order. The parties acknowledge that this Order
                                                          7   does not confer blanket protections on all disclosures or responses to discovery
                                                          8   and that the protection it affords from public disclosure and use extends only to the
                                                          9   limited information or items that are entitled to confidential treatment under the
                                                         10   applicable legal principles. The parties further acknowledge, as set forth in Section
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11   12.3, below, that this Stipulated Protective Order does not entitle them to file
            2200 P OWELL S TREET S UITE 1050




                                                         12   confidential information under seal; Civil Local Rule 79-5 sets forth the
              E MERYVILLE , C ALIFORNIA 94608




                                                         13   procedures that must be followed and the standards that will be applied when a party
                                                         14   seeks permission from the court to file material under seal.
                                                         15         GOOD CAUSE STATEMENT
                                                         16         This action is likely to involve trade secrets, customer and pricing lists and
                                                         17   other valuable research, development, commercial, financial, technical and/or
                                                         18   proprietary information for which special protection from public disclosure and from
                                                         19   use for any purpose other than prosecution of this action is warranted. Such
                                                         20   confidential and proprietary materials and information consist of, among other
                                                         21   things, confidential business or financial information, information regarding
                                                         22   confidential business practices, or other confidential research, development, or
                                                         23   commercial information (including information implicating privacy rights of third
                                                         24   parties), information otherwise generally unavailable to the public, or which may be
                                                         25   privileged or otherwise protected from disclosure under state or federal statutes,
                                                         26   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                         27   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                         28   discovery materials, to adequately protect information the parties are entitled to keep
                                                                                                          2
                                                                            STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                          2   such material in preparation for and in the conduct of trial, to address their handling
                                                          3   at the end of the litigation, and serve the ends of justice, a protective order for such
                                                          4   information is justified in this matter. It is the intent of the parties that information
                                                          5   will not be designated as confidential for tactical reasons and that nothing be so
                                                          6   designated without a good faith belief that it has been maintained in a confidential,
                                                          7   non-public manner, and there is good cause why it should not be part of the public
                                                          8   record of this case.
                                                          9   2.     DEFINITIONS
                                                         10          2.1    Action: Niagara Bottling, LLC v. Zurich American Insurance Company.
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11          2.2    Challenging Party: a Party or Non-Party that challenges the
            2200 P OWELL S TREET S UITE 1050




                                                         12   designation of information or items under this Order.
              E MERYVILLE , C ALIFORNIA 94608




                                                         13          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                         14   how it is generated, stored or maintained) or tangible things that qualify for
                                                         15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
                                                         16   Good Cause Statement.
                                                         17          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                                         18   their support staff).
                                                         19          2.5    Designating Party: a Party or Non-Party that designates information or
                                                         20   items that it produces in disclosures or in responses to discovery as
                                                         21   “CONFIDENTIAL.”
                                                         22          2.6    Disclosure or Discovery Material: all items or information, regardless of
                                                         23   the medium or manner in which it is generated, stored, or maintained (including,
                                                         24   among other things, testimony, transcripts, and tangible things), that are produced or
                                                         25   generated in disclosures or responses to discovery in this matter.
                                                         26          2.7    Expert: a person with specialized knowledge or experience in a matter
                                                         27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                         28   an expert witness or as a consultant in this Action.
                                                                                                           3
                                                                            STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1         2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                          2   House Counsel does not include Outside Counsel of Record or any other outside
                                                          3   counsel.
                                                          4         2.9    Non-Party: any natural person, partnership, corporation, association, or
                                                          5   other legal entity not named as a Party to this action.
                                                          6         2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                          7   party to this Action but are retained to represent or advise a party to this Action and
                                                          8   have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                          9   which has appeared on behalf of that party, and includes support staff.
                                                         10         2.11 Party: any party to this Action, including all of its officers, directors,
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11   employees, consultants, retained experts, and Outside Counsel of Record (and their
            2200 P OWELL S TREET S UITE 1050




                                                         12   support staffs).
              E MERYVILLE , C ALIFORNIA 94608




                                                         13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                         14   Discovery Material in this Action.
                                                         15         2.13 Professional Vendors: persons or entities that provide litigation
                                                         16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                         17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                         18   and their employees and subcontractors.
                                                         19         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                         20   designated as “CONFIDENTIAL.”
                                                         21         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                         22   Material from a Producing Party.
                                                         23   3.    SCOPE
                                                         24         The protections conferred by this Stipulation and Order cover not only
                                                         25   Protected Material (as defined above), but also (1) any information copied or
                                                         26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                         27   compilations of Protected Material; and (3) any testimony, conversations, or
                                                         28   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                                          4
                                                                            STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1         Any use of Protected Material at trial shall be governed by the orders of the
                                                          2   trial judge. This Order does not govern the use of Protected Material at trial.
                                                          3   4.    DURATION
                                                          4         Even after final disposition of this litigation, the confidentiality obligations
                                                          5   imposed by this Order shall remain in effect until a Designating Party agrees
                                                          6   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                          7   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                          8   or without prejudice; and (2) final judgment herein after the completion and
                                                          9   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                         10   including the time limits for filing any motions or applications for extension of time
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11   pursuant to applicable law.
            2200 P OWELL S TREET S UITE 1050




                                                         12   5.    DESIGNATING PROTECTED MATERIAL
              E MERYVILLE , C ALIFORNIA 94608




                                                         13         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                         14         Each Party or Non-Party that designates information or items for protection
                                                         15   under this Order must take care to limit any such designation to specific material that
                                                         16   qualifies under the appropriate standards. The Designating Party must designate for
                                                         17   protection only those parts of material, documents, items, or oral or written
                                                         18   communications that qualify so that other portions of the material, documents,
                                                         19   items, or communications for which protection is not warranted are not swept
                                                         20   unjustifiably within the ambit of this Order.
                                                         21         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                         22   that are shown to be clearly unjustified or that have been made for an improper
                                                         23   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                         24   unnecessary expenses and burdens on other parties) may expose the Designating
                                                         25   Party to sanctions.
                                                         26         If it comes to a Designating Party’s attention that information or items that it
                                                         27   designated for protection do not qualify for protection, that Designating Party must
                                                         28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                                          5
                                                                            STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                          2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                          3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                          4   under this Order must be clearly so designated before the material is disclosed or
                                                          5   produced.
                                                          6         Designation in conformity with this Order requires:
                                                          7         (a)    for information in documentary form (e.g., paper or electronic
                                                          8   documents, but excluding transcripts of depositions or other pretrial or trial
                                                          9   proceedings), that the Producing Party affix at a minimum, the legend
                                                         10   “CONFIDENTIAL” (hereinafter CONFIDENTIAL legend”), to each page that
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11   contains protected material. If only a portion or portions of the material on a page
            2200 P OWELL S TREET S UITE 1050




                                                         12   qualifies for protection, the Producing Party also must clearly identify the protected
              E MERYVILLE , C ALIFORNIA 94608




                                                         13   portion(s) (e.g., by making appropriate markings in the margins).
                                                         14         A Party or Non-Party that makes original documents available for inspection
                                                         15   need not designate them for protection until after the inspecting Party has indicated
                                                         16   which documents it would like copied and produced. During the inspection and
                                                         17   before the designation, all of the material made available for inspection shall be
                                                         18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                         19   documents it wants copied and produced, the Producing Party must determine which
                                                         20   documents, or portions thereof, qualify for protection under this Order. Then, before
                                                         21   producing the specified documents, the Producing Party must affix the
                                                         22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                         23   portion or portions of the material on a page qualifies for protection, the Producing
                                                         24   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                         25   markings in the margins).
                                                         26         (b) for testimony given in depositions that the Designating Party identify
                                                         27   the Disclosure or Discovery Material on the record, before the close of the
                                                         28   deposition, all protected testimony.
                                                                                                         6
                                                                           STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1         (c)    for information produced in some form other than documentary and
                                                          2   for any other tangible items, that the Producing Party affix in a prominent place on
                                                          3   the exterior of the container or containers in which the information is stored the
                                                          4   legend “CONFIDENTIAL.” If only a portion or portions of the information
                                                          5   warrants protection, the Producing Party, to the extent practicable, shall identify the
                                                          6   protected portion(s).
                                                          7         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                          8   failure to designate qualified information or items does not, standing alone, waive
                                                          9   the Designating Party’s right to secure protection under this Order for such material.
                                                         10   Upon timely correction of a designation, the Receiving Party must make reasonable
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11   efforts to assure that the material is treated in accordance with the provisions of this
            2200 P OWELL S TREET S UITE 1050




                                                         12   Order.
              E MERYVILLE , C ALIFORNIA 94608




                                                         13   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                         14         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                         15   designation of confidentiality at any time that is consistent with the Court’s
                                                         16   Scheduling Order.
                                                         17         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                         18   resolution process under Local Rule 37.1, et seq.
                                                         19         6.3    The burden of persuasion in any such challenge proceeding shall be on
                                                         20   the Designating Party. Frivolous challenges, and those made for an improper
                                                         21   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                         22   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                         23   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                         24   continue to afford the material in question the level of protection to which it is
                                                         25   entitled under the Producing Party’s designation until the Court rules on the
                                                         26   challenge.
                                                         27

                                                         28
                                                                                                          7
                                                                            STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                          2         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                          3   disclosed or produced by another Party or by a Non-Party in connection with this
                                                          4   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                          5   Protected Material may be disclosed only to the categories of persons and under the
                                                          6   conditions described in this Order. When the Action has been terminated, a
                                                          7   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                          8   DISPOSITION). Protected Material must be stored and maintained by a Receiving
                                                          9   Party at a location and in a secure manner that ensures that access is limited to the
                                                         10   persons authorized under this Order.
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
            2200 P OWELL S TREET S UITE 1050




                                                         12   otherwise ordered by the court or permitted in writing by the Designating Party, a
              E MERYVILLE , C ALIFORNIA 94608




                                                         13   Receiving Party may disclose any information or item designated
                                                         14   “CONFIDENTIAL” only to:
                                                         15         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                         16   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                                         17   disclose the information for this Action;
                                                         18         (b) the officers, directors, and employees (including House Counsel) of the
                                                         19   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                         20         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                         21   disclosure is reasonably necessary for this Action and who have signed the
                                                         22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                         23         (d) the court and its personnel;
                                                         24         (e) court reporters and their staff;
                                                         25         (f) professional jury or trial consultants, mock jurors, and Professional
                                                         26   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                         27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                         28         (g) the author or recipient of a document containing the information or a
                                                                                                           8
                                                                            STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1   custodian or other person who otherwise possessed or knew the information;
                                                          2         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
                                                          3   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                          4   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                                                          5   will not be permitted to keep any confidential information unless they sign the
                                                          6   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                          7   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                          8   deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                          9   separately bound by the court reporter and may not be disclosed to anyone except
                                                         10   as permitted under this Stipulated Protective Order;
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11         (i) any person whom a party’s attorney believes may be called to give
            2200 P OWELL S TREET S UITE 1050




                                                         12   testimony at any stage of this action on matters relating to Protected Material
              E MERYVILLE , C ALIFORNIA 94608




                                                         13   (provided, however, that all documents and copies thereof shall be returned by the
                                                         14   potential witness and/or his or her attorney to the party or its attorney upon final
                                                         15   resolution of this action and provided that such individuals have been advised of
                                                         16   their obligations hereunder);
                                                         17         (j) any reinsurer, retrocessionaire, auditor, regulator or other entity or person
                                                         18   to whom any party or its counsel is contractually or legally obligated to make such
                                                         19   disclosure;
                                                         20         (k) any mediator or settlement officer, and their supporting personnel,
                                                         21   mutually agreed upon by any of the parties engaged in settlement discussions; and
                                                         22         (l) any other person agreed to by the parties.
                                                         23         It shall be the responsibility of Counsel providing such access to provide to
                                                         24   each recipient described above, other than those identified in 7.2(d), a copy of this
                                                         25   Order. A copy of this Order shall be delivered to each of the named parties and to
                                                         26   each person, other than court personnel as identified in 7.2(d), to whom a disclosure
                                                         27   of Protected Material is made, at or before the time of disclosure, by the party
                                                         28   making the disclosure or by its counsel.
                                                                                                          9
                                                                            STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                          2   IN OTHER LITIGATION
                                                          3         If a Party is served with a subpoena or a court order issued in other litigation
                                                          4   that compels disclosure of any information or items designated in this Action as
                                                          5   “CONFIDENTIAL,” that Party must:
                                                          6         (a) promptly notify in writing the Designating Party. Such notification shall
                                                          7   include a copy of the subpoena or court order;
                                                          8         (b) promptly notify in writing the party who caused the subpoena or order to
                                                          9   issue in the other litigation that some or all of the material covered by the subpoena
                                                         10   or order is subject to this Protective Order. Such notification shall include a copy of
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11   this Stipulated Protective Order; and
            2200 P OWELL S TREET S UITE 1050




                                                         12         (c) cooperate with respect to all reasonable procedures sought to be pursued
              E MERYVILLE , C ALIFORNIA 94608




                                                         13   by the Designating Party whose Protected Material may be affected. If the
                                                         14   Designating Party timely seeks a protective order, the Party served with the subpoena
                                                         15   or court order shall not produce any information designated in this action as
                                                         16   “CONFIDENTIAL” before a determination by the court from which the subpoena or
                                                         17   order issued, unless the Party has obtained the Designating Party’s permission. The
                                                         18   Designating Party shall bear the burden and expense of seeking protection in that
                                                         19   court of its confidential material and nothing in these provisions should be construed
                                                         20   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                         21   directive from another court.
                                                         22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                         23   PRODUCED IN THIS LITIGATION
                                                         24         (a) The terms of this Order are applicable to information produced by a Non-
                                                         25   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                         26   produced by Non-Parties in connection with this litigation is protected by the
                                                         27   remedies and relief provided by this Order. Nothing in these provisions should be
                                                         28   construed as prohibiting a Non-Party from seeking additional protections.
                                                                                                         10
                                                                            STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1         (b) In the event that a Party is required, by a valid discovery request, to
                                                          2   produce a Non-Party’s confidential information in its possession, and the Party is
                                                          3   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                          4   confidential information, then the Party shall:
                                                          5                (1) promptly notify in writing the Requesting Party and the Non-Party
                                                          6   that some or all of the information requested is subject to a confidentiality agreement
                                                          7   with a Non-Party;
                                                          8                (2) promptly provide the Non-Party with a copy of the Stipulated
                                                          9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                         10   specific description of the information requested; and
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11                (3) make the information requested available for inspection by the Non-
            2200 P OWELL S TREET S UITE 1050




                                                         12   Party, if requested.
              E MERYVILLE , C ALIFORNIA 94608




                                                         13         (c) If the Non-Party fails to seek a protective order from this court within 14
                                                         14   days of receiving the notice and accompanying information, the Receiving Party may
                                                         15   produce the Non-Party’s confidential information responsive to the discovery
                                                         16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                         17   not produce any information in its possession or control that is subject to the
                                                         18   confidentiality agreement with the Non-Party before a determination by the court.
                                                         19   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                         20   of seeking protection in this court of its Protected Material.
                                                         21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                         22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                         23   Protected Material to any person or in any circumstance not authorized under this
                                                         24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                         25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                         26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                         27   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                         28   and (d) request such person or persons to execute the “Acknowledgment and
                                                                                                         11
                                                                            STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                          2   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                          3   PROTECTED MATERIAL
                                                          4         When a Producing Party gives notice to Receiving Parties that certain
                                                          5   inadvertently produced material is subject to a claim of privilege or other protection,
                                                          6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                          7   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                          8   may be established in an e-discovery order that provides for production without prior
                                                          9   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                         10   parties reach an agreement on the effect of disclosure of a communication or
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11   information covered by the attorney-client privilege or work product protection, the
            2200 P OWELL S TREET S UITE 1050




                                                         12   parties may incorporate their agreement in the stipulated protective order submitted
              E MERYVILLE , C ALIFORNIA 94608




                                                         13   to the court.
                                                         14   12.   MISCELLANEOUS
                                                         15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                         16   person to seek its modification by the Court in the future.
                                                         17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                         18   Protective Order no Party waives any right it otherwise would have to object to
                                                         19   disclosing or producing any information or item on any ground not addressed in this
                                                         20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                         21   ground to use in evidence of any of the material covered by this Protective Order.
                                                         22         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                         23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                         24   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                         25   specific Protected Material at issue. If a Party's request to file Protected Material
                                                         26   under seal is denied by the court, then the Receiving Party may file the information
                                                         27   in the public record unless otherwise instructed by the court.
                                                         28
                                                                                                           12
                                                                              STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1   13.   FINAL DISPOSITION
                                                          2         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                          3   days of a written request by the Designating Party, each Receiving Party must return
                                                          4   all Protected Material to the Producing Party or destroy such material. As used in
                                                          5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                          6   summaries, and any other format reproducing or capturing any of the Protected
                                                          7   Material.
                                                          8   14.   Any violation of this Order may be punished by any and all appropriate
                                                          9   measures including, without limitation, contempt proceedings and/or monetary
                                                         10   sanctions.
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
            2200 P OWELL S TREET S UITE 1050




                                                         12
              E MERYVILLE , C ALIFORNIA 94608




                                                              Dated: May 8, 2019                        ABELSON HERRON HALPERN LLP
                                                         13

                                                         14                                             By: /s/Marc Hapren
                                                                                                            Marc Halpren
                                                         15                                                  Vincent H. Herron
                                                         16
                                                                                                             Douglas J. Brown
                                                                                                            Attorneys for Plaintiff
                                                         17                                                 Niagara Bottling, LLC
                                                         18
                                                              Dated: May 8, 2019                        MOUND COTTON WOLLAN &
                                                         19                                             GREENGRASS LLP
                                                         20                                             By: /s/Jonathan Gross
                                                         21                                                 Jonathan Gross
                                                                                                            Lawrence Hecimovich
                                                         22                                                 Attorneys for Defendant
                                                                                                            Zurich American Insurance Company
                                                         23

                                                         24   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                         25

                                                         26   Dated: May 9, 2019                      By:
                                                         27                                                   Hon. Kenley Kiya Kato
                                                                                                              United States Magistrate Judge
                                                         28
                                                                                                         13
                                                                            STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
                                                          1                                         EXHIBIT A
                                                          2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                          3         I, ________________________________ [print or type full name], of
                                                          4   ________________________________ [print or type full address], declare under
                                                          5   penalty of perjury that I have read in its entirety and understand the Stipulated
                                                          6   Protective Order that was issued by the United States District Court for the Central
                                                          7   District of California on [date] in the case of Niagara Bottling, LLC v. Zurich
                                                          8   American Insurance Company, Central District of California Case No. 5:19-CV-
                                                          9   00113- PA (KKx). I agree to comply with and to be bound by all the terms of this
                                                         10   Stipulated Protective Order and I understand and acknowledge that failure to so
T ELEPHONE : (510) 900-9371 F ACSIMILE: (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS LLP




                                                         11   comply could expose me to sanctions and punishment in the nature of contempt. I
            2200 P OWELL S TREET S UITE 1050




                                                         12   solemnly promise that I will not disclose in any manner any information or item that
              E MERYVILLE , C ALIFORNIA 94608




                                                         13   is subject to this Stipulated Protective Order to any person or entity except in strict
                                                         14   compliance with the provisions of this Order.
                                                         15         I further agree to submit to the jurisdiction of the United States District Court
                                                         16   for the Central District of California for the purpose of enforcing the terms of this
                                                         17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                         18   termination of this action.
                                                         19         I hereby appoint __________________________ [print or type full name] of
                                                         20   _______________________________________ [print or type full address and
                                                         21   telephone number] as my California agent for service of process in connection with
                                                         22   this action or any proceedings related to enforcement of this Stipulated Protective
                                                         23   Order.
                                                         24   Date: ______________________________________
                                                         25   City and State where sworn and signed: _________________________________
                                                         26   Printed name: _______________________________
                                                         27   Signature: __________________________________
                                                         28

                                                                                                          14
                                                                           STIPULATED PROTECTIVE ORDER - CASE NO. 5:19-CV-00113- PA (KKX)
